DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “a scented furnace filter comprising: a filter frame installed in a furnace coupled with a filter material; said filter frame having a permeable filter frame top section; a scented liquid bar containing a scented liquid and having a permeable scented liquid base bar coupled to a removable activation tab; said scented liquid bar coupled to the permeable filter frame top section; and wherein when said removable activation tab is removed , said scented liquid permeates through said permeable scented liquid base bar and said permeable filter frame top section to soak said filter material such that air generated by the furnace going through the filter material evaporates the scented liquid to generate scented air to be distributed in a duct system to one or more supply register”.  Garten(2011/0243788) teaches in figures 2 and 3 a furnace filter for applying a scent to an airflow, the filter including a cardboard frame(110) surrounding the filter, a porous filter medium(120), and a breakable scent container(130), wherein the breakable scent container is embedded within the cardboard frame, wherein upon squeezing the frame, the scent container is broken and liquid scent is wicked into the porous filter media for dispersement into an airflow.  However Garten does not teach or suggest a scented furnace filter comprising: a filter .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
April 14, 2021